Citation Nr: 0705407	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-16 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
February 10, 2005.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from February 10, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1972.  
He received various decorations including the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that granted service connection and a 30 percent rating for 
PTSD, effective November 6, 2001.  

A March 2005 RO decision increased the rating for the 
veteran's service-connected PTSD to 50 percent, effective 
February 10, 2005.  However, as that grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The issue of entitlement to a rating in excess of 50 percent 
from February 10, 2005 is addressed in the REMAND section and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue being decided has been 
obtained by the RO and the duty to notify has been satisfied.

2.  For the period from November 6, 2001 through December 9, 
2003, the veteran's service-connected PTSD was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms such as 
depression, anxiety, and sleep impairment, with Global 
Assessment of Functioning scores of 62 and 65. 



3.  For the period from December 10, 2003 through February 9, 
2005, the veteran's service-connected PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as depression, panic 
attacks, social avoidance, and difficulty establishing and 
maintaining effective work relationships, with Global 
Assessment of Functioning scores ranging from 40 to 62. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
rating for PTSD for the period from November 6, 2001 through 
December 9, 2003, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

2.  The criteria for a 50 percent rating for PTSD for the 
period from December 10, 2003 through February 9, 2005, have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in July 2003 and January 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The claim was last readjudicated in June 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
medical records, VA treatment records and examination 
reports, and employment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; private medical records; VA treatment 
records and examination reports; and employment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for PTSD where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

In February 2003, the RO granted service connection and a 30 
percent rating for PTSD, effective November 6, 2001 (the 
effective date of service connection).  A March 2005 RO 
decision increased the rating for the veteran's service-
connected PTSD to 50 percent, effective February 10, 2005 
(the date of a VA examination).  
Thus, the Board must consider whether the veteran is entitled 
to a rating in excess of 30 percent for the period from 
November 6, 2001 to February 9, 2005.  

A February 2001 letter from the Vet Center provided a 
diagnosis of PTSD.  His mood was depressed with anxiety.  He 
had normal speech, was fully oriented, and had goal directed 
thought.  There was no suicidal or homicidal ideation, no 
delusions or hallucination, nor any thought disorder.  The 
veteran did report nightmares, isolation, and being asocial.  
Affect was appropriate.  He is twice divorced, but lives with 
his ex-wife.  The psychologist indicated that the veteran 
otherwise exhibited an inability to maintain most meaningful 
relationships.

A September 2002 VA treatment record related an assessment 
that included PTSD, doing much better.  

A November 2002 VA psychiatric examination report noted that 
the veteran reported that he was having a lot of flashbacks 
and dreams about Vietnam.  He stated that he felt an 
emptiness inside and that he felt like he had let everyone 
down.  The veteran indicated that he had difficulty holding 
jobs and that he had a tendency to self-destruct when things 
were going well.  It was noted that he was receiving 
counseling at a Vet Center and that he attended Alcoholics 
Anonymous (AA) regularly.  The veteran noted that his longest 
period of employment was from 1972 to 1975 when he worked as 
a policeman.  He stated that he had not held a job for even a 
year since that time and that he had worked at approximately 
35 jobs.  The veteran reported that the previous September he 
began working at the Transportation Security Administration 
(TSA) in airport security.  He indicated that he was very 
pleased with the job and that he was afraid he would sabotage 
his employment.  

The veteran reported that he had been married twice.  He 
indicated that his second wife divorced him in about 1983, 
but that they had been living together since 1984.  He noted 
that he had no relationship with his children from his first 
marriage.  The veteran stated that he had close friends and 
that he stayed busy attending AA meetings, going to the Vet 
Center, and working and engaging in activities with his wife.  
He indicated that he enjoyed radio controlled sail boating 
and planed to join a group in the area.  He stated that he 
did not engage in activities where there would be large 
crowds.  He reported that he stopped drinking eleven and a 
half months ago.  

The examiner reported that the veteran was alert and oriented 
in all spheres and that his hygiene was good.  The examiner 
indicated that the veteran was pleasant and cooperative with 
good eye contact and good interpersonal skills.  It was noted 
that the veteran was loquacious with organized and goal-
directed speech of a normal rate and volume and a jovial 
manner.  The examiner indicated that the veteran's motor 
behavior was characterized by no abnormal movements or 
mannerisms, that his mood appeared euthymic, and that he 
reported that he was a bit anxious.  The examiner noted that 
the veteran's affect was bright, appropriate to content, and 
well modulated.  It was reported that the veteran stated that 
he would sometimes become tearful and that he denied suicidal 
ideation.  The veteran also stated that he did experience 
significant suicidal ideation in December 2001 when he 
decided to quit drinking.  The examiner indicated that there 
was no evidence of overt or reported signs of a psychosis, 
delusions, hallucinations, or of a thought disorder.  It was 
noted that the veteran reported slept poorly and that he 
would awaken with nightmares about three times a week.  The 
examiner stated that the veteran's cognitive function 
appeared intact.  

As to an impression, the examiner noted that the veteran had 
been exposed to trauma during his assignment to Vietnam.  The 
examiner stated that the traumatic event was persistently re-
experienced with recurring, intrusive, distressing, 
recollections and thoughts of the event and nightmares.  It 
was noted that the veteran had a history of diminished 
interest in participation in significant activities, that he 
had feelings of detachment or estrangement from others, and 
that he made efforts to avoid conversations associated with 
the Vietnam experience.  The examiner noted that the 
veteran's symptoms of increased arousal included difficulty 
falling and staying asleep as well as irritability and 
outbursts of anger.  The examiner commented that the veteran 
appeared to have been relatively well adjusted prior to his 
military service.  It was noted that it appeared the veteran 
often masked his emotions with a jovial facade.  The examiner 
remarked that although the veteran continued to exhibit 
symptoms of PTSD, there appeared to have been some progress 
in his emotional well being over the previous year.  The 
diagnoses were PTSD and alcohol dependence in sustained full 
remission.  A GAF score of 62 was assigned.  

VA treatment records dated from November 2002 to September 
2003 show that the veteran was treated for disorders 
including PTSD.  A July 2003 VA treatment entry noted that 
the veteran reported that things had been tough for him 
because of the sequelae of a prostatectomy.  He also stated 
that he had a relapse of drinking toward the end of the 
previous May.  The diagnosis was PTSD and a GAF score of 65 
was assigned.  An August 2003 entry noted that the veteran 
reported that he continued to be sober, but that he still had 
difficulty sleeping.  The diagnosis was PTSD and a GAF score 
of 65 was assigned.  

A December 2003 statement from a VA social worker at a Vet 
Center noted that in all their correspondence they had 
outlined that the veteran had a severe, chronic, and 
documented case of PTSD, in conjunction with many correlated, 
associated symptoms.  The social worker indicated that the 
veteran had ongoing PTSD symptoms that included, but were not 
limited to, intrusive thoughts on a daily basis, nightmares, 
hypervigilence (checks his house several times a night), and 
social avoidance and withdrawal.  It was noted that the 
veteran had been chronically depressed over the past month.  
It was also reported that the veteran stated that he would 
drive recklessly when by himself, but that he did not admit 
to having a plan to hurt himself or anyone else.  The social 
worker noted that the veteran described several panic attacks 
that seemed to occur in crowds that would cause him to argue 
against going to social functions with his wife.  The social 
worker indicated that strong consideration should be given to 
re-evaluating the veteran's present disability award because 
the severity of his symptoms was high and that he clearly 
presented with a diagnosis of PTSD, chronic, delayed.  The 
diagnoses were PTSD and major depressive disorder, recurrent-
moderate.  It was noted that the GAF score would be in the 40 
to 45 range.  

February 2004, May 2004, and July 2004 documents from the 
veteran's employer referred to proposed suspensions and 
suspensions due to interpersonal conflict. 

VA treatment records dated from March 2004 to February 2005 
show continued treatment for disorders including PTSD.  A 
March 2004 VA treatment entry noted that the veteran was a 
recovering alcoholic who had been sober since his relapse, a 
one week binge in May 2003.  He reported that he felt stress 
from management at his job and described his job setting as a 
hostile work environment.  He stated that he had deliberately 
not tried to obtain a promotion.  He also stated that he felt 
anxious all the time and that he felt hyper alert.  The 
diagnoses were PTSD, anxiety with depression, and alcohol 
dependence, in remission.  A GAF score of 62 was assigned.  

A December 2004 entry noted that the veteran reported that he 
resumed drinking a case of beer per day three days earlier 
after his wife asked him to leave their home.  He stated that 
he had been sleeping in his truck since then.  He also 
complained of stress from his job and described job setting 
as a hostile work environment.  The diagnoses were PTSD, 
anxiety with depression, and alcohol dependence, episodic 
use.  A GAF score of 52 was assigned at that time.  A 
February 2005 entry noted that the veteran was still drinking 
at present, but not every day.  He stated that he continued 
to work at TSA.  He indicated that the harder he tried to 
remain sober, the worse his flashbacks and nightmares would 
become.  The veteran noted that he was presently living with 
a friend.  The assessment included PTSD, major issue at 
present associated with alcohol relapse and relapse in 
smoking.  

Resolving all doubt in favor of the veteran, the Board finds 
that a 50 percent evaluation is warranted from December 10, 
2003, the date of the Vet Center report.  This report showed 
a GAF of 40 to 45 as noted by a social worker.  Subsequent 
reports by psychiatrists noted a GAF score of 62 in March 
2004 and of 52 in December 2004.  Although the Board finds 
the records from psychiatrists entitled to more probative 
weight than those from the social worker, the symptomatology 
noted on medical records during the time period from December 
10, 2003 to February 10, 2005, when coupled with the 
documented problems at work, warrant a finding that the 
veteran's disability picture during this time more nearly 
approximated the criteria for a 50 percent evaluation.

An increased rating is not warranted, however, for the period 
prior to December 10, 2003.  In this regard, the veteran 
reported having close friends, and that he stayed busy 
attending AA meetings, going to the Vet Center, and working 
and engaging in activities with his wife.  He indicated that 
he enjoyed radio controlled sail boating and planed to join a 
group in the area.  He was pleasant and cooperative and had 
good interpersonal skills.  There was no impairment of speech 
or cognitive function, and his mood appeared euthymic.  His 
affect was bright, appropriate to content, and well 
modulated.  He denied suicidal ideation.  The examiner 
indicated that there was no evidence of overt or reported 
signs of a psychosis, delusions, hallucinations, or of a 
thought disorder.  

The Board notes the veteran's report of experiencing suicidal 
thoughts when he stopped drinking in December 2001, however 
the evidence more contemporaneous with that time does not 
show suicidal ideation.  Moreover, the Board also notes GAF 
scores of 62 and 65 being assigned during the time period 
prior to December 2003, suggesting only mild impairment.  
Thus, the Board finds that an evaluation in excess of 30 
percent is not warranted prior to December 10, 2003.  

In addition, an evaluation in excess of 50 percent is not 
warranted for the period from December 10, 2003 to February 
10, 2005.  While a social worker noted a GAF in the 40 to 45 
range, suggesting serious social and occupational impairment 
(such as no friend or unable to hold a job), or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood (such as neglecting 
family and unable to work), the veteran was employed at that 
time.  He denied suicidal ideation, there was no impairment 
of speech, no periods of violence noted, nor near constant 
panic or depression which impaired his ability to function.  
There was no impairment in hygiene.  While there is some 
indication that he had difficulty with work relationships, 
such impairment, during the time period in question, does not 
equate to an inability to establish effective relationships 
to warrant a 70 percent evaluation.  Difficulty in 
establishing such relationships, as opposed to an inability 
to do so, corresponds to the criteria for a 50 percent 
evaluation.  In addition, GAF scores by psychiatrists during 
that time were 62 and 52, indicating mild and moderate 
symptoms, respectively.  In summary, the evidence shows the 
veteran's symptomatology more nearly approximates the 
criteria for a 50 percent evaluation than a higher evaluation 
during the period from December 10, 2003 to February 10, 
2005.  

Thus, a higher rating of 50 percent, and no more, is 
warranted for PTSD for the period from December 10, 2003 to 
February 10, 2005.  The benefit-of-the-doubt rule has been 
applied in making the current decision.  38 U.S.CA. 
§ 5107(b).  


ORDER

An evaluation in excess of 30 percent for PTSD for the period 
from November 6, 2001 through December 9, 2003 is denied.  

An evaluation of 50 percent for the period from December 10, 
2003 through February 9, 2005 for PTSD is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.  


REMAND

The Board notes that the veteran last underwent a VA 
examination two years ago.  Since that time, the veteran's 
employer has proposed to remove him from the job, apparently 
for conflicts with coworkers.  Evidence of the follow-up to 
that proposed action is not of record.  The Board finds that 
such information would assist in evaluating the veteran's 
claim.  

Additionally, a current VA psychiatric examination is also 
needed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, with regard to VCAA notice, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice in accordance with Dingess, supra.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 
February 2005.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder, including VA psychiatric 
treatment records from VA medical 
facility in West Palm Beach, Florida.

3.  The veteran should be asked to submit 
any additional pertinent employment 
records with respect to his job with the 
Transportation Security Administration 
dating since March 2005.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of the 
veteran's PTSD.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
describe all symptomatology in detail and 
provide a GAF score for the veteran's 
PTSD.  The examiner should also describe 
the impact of the veteran's PTSD on his 
occupational and social functioning.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


